                 UNITED STATES DISTRICT COURT

                SOUTHERN DISTRICT OF GEORGIA

                           SAVANNAH DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )             CR417-208
                                              )
KARTEAU OMAR JENKINS,                         )
                                              )
      Defendant.                              )

                                      ORDER

      Defendant Karteau Jenkins has moved to have substitute counsel1

appointed to represent him in the sentencing phase of his case. See doc.

705. Jenkins has also filed an objection to the District Judge’s Order

denying several motions he filed pro se after his trial. See doc. 708; doc.

698 (Order). Although that objection was docketed as a motion to proceed

pro se, it is not properly considered here.2 The Court held a hearing on

Jenkins’ motion on February 19, 2020. For the reasons explained below,

it is DENIED. Doc. 705.




1
  Jenkins’ motion is captioned as a motion to proceed pro se. See doc. 705. Despite the
caption, the Court confirmed at the hearing that Jenkins did not want to proceed pro
se, but instead wanted substitute counsel appointed. To the extent that the motion
seeks leave to proceed pro se as alternative relief, it is DISMISSED as withdrawn.

2
  The Clerk is DIRECTED to correct the docket text to reflect the fact that the
document is an objection, and not a motion.
     Although the Constitution guarantees criminal defendants a right to

effective representation, the Supreme Court has explained that it does not

guarantee “a ‘meaningful relationship’ between an accused and his

counsel.” Morris v. Slappy, 461 U.S. 1, 14 (1983). “A defendant’s general

loss of confidence or trust is not sufficient.” Thomas v. Wainwright, 767

F.2d 738, 742 (11th Cir. 1985) (emphasis added) (citation omitted).

“Although an indigent criminal defendant has a right to be represented

by counsel, he does not have a right . . . to demand a different appointed

lawyer except for good cause.” United States v. Young, 482 F.2d 993, 995

(5th Cir. 1973); United States v. Quinones, 372 F. App’x 34, 35 (11th Cir.

2010). Good cause for substitution requires a showing that a defendant’s

appointed counsel cannot provide adequate assistance for one of several

reasons, such as a conflict of interest, a complete breakdown in

communication, or an irreconcilable conflict between counsel and his

client. Young, 482 F.2d at 995. A defendant’s subjective dissatisfaction

with counsel’s performance is simply not enough. Cf. United States v.

Cronic, 466 U.S. 648, 657 n. 21 (1984) (noting that a defendant’s

expressions of satisfaction or dissatisfaction with counsel’s performance

are accorded “no weight” in evaluating effectiveness).

                                    2
     The Court is satisfied that there is no adequate cause to appoint

substitute counsel. Assistant United States Attorney Frank Pennington

expressed his opinion that Turner’s performance, in the pretrial, trial,

and sentencing phases of the case, was not deficient. He and co-counsel

had been able to reliably contact Turner and, during their interactions,

Turner always appeared to have an appropriate mastery of the facts and

law. The ex parte discussion revealed that Jenkins’ complaints arose

almost exclusively from his subjective dissatisfaction with Turner. He

was not able to point to any specific defect in Turner’s performance.

There is simply no indication of a “fundamental” breakdown of the sort

that would warrant appointment of substitute counsel.

     Accordingly, Jenkins’ motion for the appointment of substitute

counsel is DENIED. Doc. 705.

     SO ORDERED, this 24th day
                             y of February,
                                         y, 2020.

                                 _______________________________
                                   _________________________
                                 CHR
                                   RISTOPH
                                        PHE L. RAY
                                  HRISTOPHER
                                         HER
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                   3
